                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 18 CR 495
       v.
                                                   Judge Sara L. Ellis
 IVAN PARKER


                        GOVERNMENT RESPONSE TO
                      DEFENDANT’S MOTION IN LIMINE

      The UNITED STATES OF AMERICA, by and through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, responds

to defendant Ivan Parker’s motion in limine.

      Specifically, defendant has moved the Court to exclude evidence of the firearm

and crack cocaine found during the search of his apartment. R. 70. The government

does not plan to introduce this evidence as part of its case in chief. The government

does reserve the possibility, however, of using the firearm and/or the crack cocaine as

impeachment evidence or in response to any defense case.



                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                        By:     s/ Christine M. O’Neill
                                               TOBARA S. RICHARDSON
                                               CHRISTINE M. O’NEILL
                                               Assistant United States Attorneys
                                               219 S. Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 353-4305

Dated: October 21, 2019
